Exhibit 99.2 Management's discussion and analysis January 8, 2008 PLAN OF ARRANGEMENT AND CORPORATION REORGANIZATION On July 10, 2007 (the “Arrangement Date”), Lorus Therapeutics Inc. (the “Company or “New Lorus”) completed a plan of arrangement and corporate reorganization with, among others, 4325231 Canada Inc., formerly Lorus Therapeutics Inc. (“Old Lorus”), 6707157 Canada Inc. and Pinnacle International Lands, Inc (the “Arrangement”).As a result of the plan of arrangement and reorganization, among other things, each common share of Old Lorus was exchanged for one common share of the Company and the assets (excluding certain future tax attributes and related valuation allowance) and liabilities of Old Lorus (including all of the shares of its subsidiaries held by it) were transferred, directly or indirectly, to the Company and/or its subsidiaries.The Company continued the business of Old Lorus after the Arrangement Date with the same officers and employees and continued to be governed by the same directors as Old Lorus prior to the Arrangement Date.Therefore, the Company’s operations have been accounted for on a continuity of interest basis and accordingly, the consolidated financial statement information below reflect that of the Company as if it had always carried on the business formerly carried on by Old Lorus.All comparative figures presented in these interim consolidated financial statements are those of Old Lorus.References in this MD&A to the Company, Lorus, “we”, “our”, “us” and similar expressions, unless otherwise stated, are references to Old Lorus prior to the Arrangement Date and the Company after the Arrangement Date. The following discussion should be read in conjunction with the audited financial statements for the year ended May 31, 2007 and the accompanying notes for 6650309 Canada Inc., subsequently renamed Lorus Therapeutics Inc., (New Lorus) and the financial statements of Lorus Therapeutics Inc. subsequently renamed 4325231 Canada Inc., (Old Lorus) presented in the Supplemental Financial Information (collectively the "Financial Statements") contained in the Company’s annual report.The Financial Statements, and all financial information discussed below, have been prepared in accordance with Canadian generally accepted accounting principles ("GAAP").All amounts are expressed in Canadian dollars unless otherwise noted. OVERVIEW Lorus Therapeutics Inc. is a life sciences company focused on the discovery, research and development of effective anticancer therapies with a high safety profile.Lorus has worked to establish a diverse anticancer product pipeline, with products in various stages of development ranging from preclinical to multiple Phase II clinical trials.A growing intellectual property portfolio supports our diverse product pipeline. Our success is dependent upon several factors, including establishing the efficacy and safety of our products in clinical trials, securing strategic partnerships, obtaining the necessary regulatory approvals to market our products and maintaining sufficient levels of funding through public and/or private financing. We believe that the future of cancer treatment and management lies in drugs that are effective, safe and have minimal side effects, and therefore improve a patient's quality of life.Many of the cancer drugs currently approved for the treatment and management of cancer are toxic with severe side effects, and we therefore believe that a product development plan based on effective and safe drugs could have broad applications in cancer treatment.Lorus' strategy is to continue the development of our product pipeline using several therapeutic approaches. Each therapeutic approach is dependent on different technologies, which we believe mitigates the development risks associated with a single technology platform.We evaluate the merits of each product throughout the clinical trial process and consider commercial viability as appropriate.The most advanced anticancer drugs in our pipeline, each of which flow from different platform technologies, are antisense, small molecules and immunotherapeutics. 1 Our loss from operations for the three months ended November 30, 2007 of $3.0 million ($0.01 per share) was approximately equal to the net loss of $3.1 million ($0.01 per share) in during the same period in fiscal 2007.For the six months ended November 30, 2007 our loss from operations, excluding the gain on sale relating to the Arrangement, decreased to by 13% to $5.1 million from $5.9 million in the same period last year.On close of the Arrangement, in July 2007, the Company realized a gain on the sale of the shares of Old Lorus in the amount of $6.3 million resulting in net income for the six month period of $1.2 million ($0.01 per share).The gain on sale of shares was increased by $200 thousand in the quarter reflecting an adjustment to transaction costs.Research and development expenses in the three months ended November 30, 2007 increased to $1.2 million from $1.1 million inthe same period last year. In the three and six month periods ended November 30, 2007, R&D expenditures increased by $387 thousand and $231 thousand, respectively, offset by a decrease in amortization expense related to intangible assets of $262 thousand and $655 thousand, respectively, over the same periods in the previous year.These increases are primarily due to increased research and testing costs in fiscal 2008 associated with the advancement of the Company’s small molecule program and clinical development costs.These increased costs are partially offset by lower manufacturing and compliance/regulation costs in the current year.
